Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 12/23/21, applicants have amended claim 1.  The art rejections have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “between the first sheet-shaped body and the second sheet-shaped body”, within the limitation “the groove is provided at, between the first sheet-shaped body and the second sheet-shaped body, the first sheet-shaped body at least”, is unclear in view of amended claim 1- requiring the groove to be formed on at least one of the first sheet-shaped body or the second sheet-shaped body. Applicant’s disclosure teaches (see Figs 4-7) a groove 45 formed on at least one of the first sheet-shaped body or the second sheet-shaped body. No other groove provided at between 

Allowable Subject Matter
Claims 1, 3-6 and 9 are allowed.

2 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Takagi et al (US 7,540,923) teaches (see Fig 1) a substrate processing apparatus with a gas injection surface body 18 facing a wafer W having a heater 62 and grooves (gas injection holes 20a, 20b with sources 60a).  However, Takagi et al lacks teaching a substrate liquid processing apparatus and a first sheet-shaped body and a second sheet-shaped body which are disposed to face the heater therebetween.
The closest art of record Mizutani et al lacks teaching the groove formed on the at least one of the first sheet-shaped body or the second sheet-shaped body the groove, is provided at a region corresponding to a boundary between neighboring heating zones among the multiple heating zones.  Prior art of record does not disclose or suggest a substrate liquid processing apparatus a substrate holder and a heating unit configured to heat the processing liquid as claimed comprising, among others (see claim 1) the .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/